 In the Matter Of '-CHRYSLER.CORPORATION-PLYMOUTH,PLANTandAMALGAMATEDPLANT PROTECTION, LOCAL 114, UAW-CIO (PETI-TIONERIn the Matter Of CHRYSLER CORPORATION-DoDGE,SLYNCH ROAD. PLANT.andAMALGAMATED PLANT PROTECTION LOCAL 114, UAW-CIO (PETI-TIONERVases Nos. R-4954 and R-41955 respectively.-Decided March 25, 1943Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord petitioner recognition because of prior certification of another organ-ization ; prior certification, in effect for more than a year, and petitioner's priorunsuccessful attempt to amend such certification to substitute its name asbargaining representative, found no bar : previously certified representativewhich did not appear at hearing and the continued existence of which was indoubt; omitted from ballot unless it should give notice of a desire to participatein the elections directed ; elections necessary.Units Appropriatefor CollectiveBargaining:separate units of plant-protectionemployees at two of company's plants found appropriate notwithtsanding aprior determination of a two-plant unit when changes had been made in theoperations and administrative supervision of the two plants.Mr. Frederick P. Mett,for the Board.Rathbone, Perry, Kelley, and Drye, by Mr. ,T. R. Iserman,of NewYork City, for the Company.Maurice SugarandErnest Goodman, by Mr. Ned L. Smokier; Messrs.Chester 111.WheelerandJohn L. B. Snowden,of Detroit, Mich., for the'Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISION 'SANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon amended petitions duly filed by Amalgamated Plant Protec-tion Local 114, UAW-CIO, herein called the Union, alleging thatquestions affecting commerce had arisen concerning the representa-tion of employees of Chrysler Corporation, Detroit, Michigan, hereincalled the Company, the National Labor Relations Board providedfor an appropriate consolidated hearing upon due notice before48 N. L. R. B., No. 61.512a t:CHRYSLER CORPORATION=PLYMOUTH 'PLANT, - _513Charles E. ;Persons, Trial Examiner. Said -hearing, was -held atDetroit, Michigan, on March 2, 1943.The.Board, the Company, andthe Union appeared and participated.'All parties were afforded fullopportunity to be heard,-to examine and cross-examine,witnesses,:andto introduce evidence--bearing on the issues:The Trial Examiner'srulings made at the hearing are free from prejudicial error and, arehereby affirmed.On March 9, 1943,,the Company filed a brief whichthe Board has`considered. '-. .Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChrysler Corporation has heretofore been engaged in the manu-Company is engaged almost exclusively in manufacturing munitionsand -military vehicles for the United States Government.The Com-pany maintains its principal office at Detroit, Michigan. It operatespl'ants.'atDetroit,Hamtramck, Warren Township, and Marysville,Michigan; Newcastle, Evansville, and Kokomo, Indiana; and at LosAngeles, California.It also owns, between 25 and 30 subsidiaries intheUnited States.The instant proceeding directly involves- theplants known as the Plymouth plant and the Dodge. Lynch Roadplant at Detroit, Michigan.The Company normally manufactures about 1,200,000 automobilesand trucks per year.From sources outside the State in which eachplant is located, the Company receives approximately 45 percent byvalue of, the raw materials used at the plant.Approximately 75 per-cent by value of, the;,products made at- each plant istransported outof the -State in which the plant is located., , The aggregate amountof raw materials used by the Company exceeds $240,000,000 per year.The value of -the products finished and partly finished at the Com-pany's plants exceeds $625,000,000 per year.II.TIIE ORGANIZATION INVOLVEDAmalgamated Plant Protection Local 114 is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of,fhe Company. - -III.THE QUESTIONS CONCERNING REPRESENTATIONOn or about January 11, 1943, the Union asked the Company torecognize it as sole bargaining agent of plant-protection employees atIUnited Protective workers of America, Local No. 1, also served with noticeof hearing,did not appear. 514DECISIONSOF' NATIONALLABOR RELATIONS BOARDthe Company's Plymouth and Dodge Lynch Road plants.The Com-pany replied that United ProtectiveWorkers of America, hereincalled the ProtectiveWorkers, .had been certified by the Board asexclusivebargaining agent of these employees.On October 31, 1941, in Case No. R--3046,2 a prior representationproceeding involving employees of the Company, the Board foundthat non-supervisory plant-protection employees at the Company'sPlymouth and Dodge Lynch Road plants 3 constituted a' single ap-propriate bargaining unit and on March 4, 1942, the Board certifiedthe ProtectiveWorkers, the petitioner therein, as exclusive bargain-ing representative of these employees.On October 28, 1942, theProtectiveWorkers and the Union jointly moved that the Boardamend the certification to substitute the name of the Union for thename of the Protective Workers as bargaining representative,alleg-'ing that'the Protective Workers had become an inactiveorganizationand that all employees concerned had become dues-paying membersof the Union and desired the Union to represent them for the pur-poses of, collective bargaining.On November 3, 1942, the Boarddenied the -motion.On January 15, 1943, the Union filed the peti-tions, and on February 6, 1943, the amended petitions, herein.TheCompany contends that the instant proceedings are merely devicesadopted by the Union to circumvent the Board's denial of the motionto amend the certification in the prior representation proceeding andthat for this reason the instant proceedings should be dismissed.Wefind P 'o merit in this contention. 'More than 1 year has elapsed sincetheBoard issued the certification of representatives in Case No.R-3046.A different bargaining agent now purports to represent theseemployees.Under these circumstances, we find that neither the priorcertification of representatives in Case No. R-3046 nor the Union's un-successful attempt to amend it constitiitesa barto an investigation2 At the hearing the parties stipulated that the Board and the parties might refer tomatters involved in Case No.R-3046 with the same force and effect as though'the entireproceedings in that case were incorporated verbatim hereinFor the purposes of thisdecision,the entire record in Case No. R-3046,including the pleadings, the evidence taken,the testimony heard,the exhibits submitted,and the several orders entered thereon, ishereby made part of the record in the instant consolidated proceedingsSeeMatter ofChrysler CorporationandUnited Protective lVoikers of America,36 N L R. B. 593;39 N. L R B. 430.I In Case No.R-3046, these two plants are therein respectively designated as "the Com-pany s main plant at 6334 Lynch Road" and "the Company's storage plant and arsenalat 6700 Lynch Road " The main plant is otherwise known as the Plymouth-Main plantand is called the Plymouth plant in the instant proceedingsThe other plant,describedin'the former proceeding as the "storage plant and arsenal"was at the time of the decisiontherein considered an integral part of the Plymouth,plant administrationThe conversionof this storage plant into a production plant and the transfer'of 'the plant from-the super-vision of the Plymouth plantmanager tothe supervision of the manager of another Detroitplant of the Company, known as the Dodge-Main plant, account for the new name of"Dodge Lynch Road plant,"by which it is designated in the instant proceedings. CHRYSLER, CORPORATION-PLY MOUTH PLANT,515and,determination of representatives based upon the amended petitionstiled herein.4A statement prepared by the Regional Director and introducedinto evidence at the hearing indicates that the Union represents asubstantialnumber of employees in the units herein. foundappropriate."We find that questions affecting commerce .have arisen concerningthe representation of employees of the Company, within the.'meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITSThe Union contends that plant-protection employees at the Plym-outh plant and at the Dodge Lynch Road plant of the Company con-stitute,, respectively, separate appropriate bargaining units.TheCompany takes no.position with respect to, the scope of thebargainingunit.Prior to March 1942, the Dodge Lynch Road plant was primarily astorage plant, which was operated by the Company with the Plymouthplant as a single manufacturing unit.The plant-protection em-ployees 6 numbered approximately 100 at the Plymouth plant and 25to 30 at the storage plant. 'A supervisory employee at each plantdirected the work of the plant-protection employees therein.Both ofthese supervisory employees were subject to the plant-protection chiefand plant manager at the Plymouth plant. - Plant-protection em-ployees at the plants were freely interchanged.Under these condi-tions, the Board in Case No. R-3046 found that plant-protection em-ployees at both plants constituted a single appropriate bargainingunit..In and after March 1942 the plant-protection force at the Plymouthplant was reduced, from 100 to approximately 54 employees.Thee4CfMatter of Pressed Steel Car Company,IncandSteel Workers Organizing Committee;41 N L R B.65The Union submitted 43 cards,all of which appear to bear genuine signatures of plant-protection employees at the Plymouth plant,whose names appear on the January 31, 1943,pay roll.Of these cards,41 bear dates in June 1942;2 bear dates in October 1942Thereare approximately 54 plant-protection employees at the Plymouth plant in the unit hereinfound appropriate for such employees.The Union submitted 36 cards,all of which appear to bear genuine signatures of plant-protection employees at the Dodge Lynch Road plant,whose names appear on the January31, 1943,.pay roll.Of these cards,27 bear dates between May 1, 1942, and July 1, 1942,5 between July 1,1942,and September 1, 1942,1 between September 1, 1942,and Decem-ber 1, 1942; 1 between December 1, 1942, and February 1, 1943,and 2are undatedThereare approximately 41 plant-piotection employees at the Dodge Lynch Road plant in theunitherein found appropriate for such employees.0Plant-protection employees at the Company's several plants in the Detroit metropolitanarea have similar duties , They, guar d the Company's property against espionage, theft,trespass, and die and accident hazardsThey enforce safety and disciphnamy regulationsThey investigate and report to the proper authorities occurrences which arouse theirsuspicions521247-43-vol 48-34 516'DECISIONS 'OF 'NATIONAL LABOR RELArIOINS BOARDremained under the direct supervision of the plant-protection chiefand the plant manager of the Plymouth plant.The Company con-duction assembly plant, increasing the number-of plant-protectionemployees therein to 41.Direct supervision of these employeesremained under a plant-protection- supervisor within the plant, but the,general supervision of'the plant was transferred from officials at thePlymouth plant,to officials at the Dodge-Main plant.Following thisshift, plant-protection employees at the Plymouth plant and at theDodge Lynch Road plant were no longer interchanged. Since itappears that the Plymouth plant and the Dodge Lynch Road plant nolonger operate as a single manufacturing unit and that plant-protectionemployees therein, are no longer subject to the same administrativesupervision, we-find that plant-.protection employees at the Plymouth'plant and at'the Dodge Lynch Road plant constitute, respectively,separate appropriate bargaining units.In the prior representation proceeding involving plant-protection'employees at these plants, the Board excluded from the bargaining unitand confidential clerks.We see no reason to make any changes withrespect to the exclusion of these supervisory employees from theseparate' units found appropriate herein.Employees in the samecategories at Dodge-Main and at other Detroit plants of the Companyhave'been excluded from the several bargaining units for plant-pro-tection employees.'We will, therefore, exclude employees in the listedcategories from the units herein found appropriate.-We find that all plant-protection employees of the Company at thePlymouth plant and at the Dodge Lynch Road plant, respectively,excluding chiefs, fire marshals, captains, sergeants, relief sergeants orcorporals, and confidential clerks, constitute separate units appropri-ate;for the ,purposes. of collective bargaining, within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot.The record indicates that the, ProtectiveWorkers has probablyceased to function as an active labor, organization.The Protective-Workers did not appear at the 'hearing and may-no-longer be in ex-istence.We shall therefore not place the name of the Protective'Matter of Chrysler Corporation(Highland Paik Plant)andLocal 114,United Auto-mobtile,. Aircraft and Agricultural ImplementWorkersof America,affiliatedwith theC I.0., 44 N L.R B. 881;Matter of Chrysler CorporationandLocal 114, United Auto-mobile,Aircraft and Agricultural Implement Workers of America (U. A. W.-C. I. 0.), 46N. L. R. B, No 51 CHRYSLER CORPORATION-PLYMOUTH -PLANT517Workers on the ballot.Since, however, the Protective Workers wascertified as the representative of the employees herein involved, it may-appear upon the ballot if it gives ,notice to, the Regional Directorwithin 5 days of the date of the issuance of our Decision and Directionof Elections, that it desires to participate in the elections."Those eligible to vote in the separate elections shall be all employeeswithin each unit found ,appropriate in Section IV, above, who.-wereemployed during the' pay-roll -period immediately preceding the dateof the Direction of Elections, subject to the limitations and additionsset forth therein.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant-to -Article III, Section 9, of National Laborhereby'DIRECTED that, as part of-the investigation to ascertain representa-tives for the purposes of collective bargaining with Chrysler Corpo-ration, Detroit, Michigan, separate elections by secret ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among allemployees of the Company within each respective unit found ap-propriate in'Section IV,,above, ,who were employed during the pay-roll.period immediately preceding the date of this Direction, includ-ing employees who did not' work during said pay-roll period becausethey were ill or'-.on vacation or. temporarily laid olf, and includingemployees in the armed forces of the United States, who presentthemselves in person at 'the polls, but, excluding employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Amalgamated Plant, Protection Local114;UAW-CIO, for the purposes of collective bargaining.8 SeeMatter of MIalworth CompanyandUnited Steelworkers of America, .C.'I.O., 43N L. R B. 1368, ofJoyce, IncandUnited' Shoe Workers of America, Local 122, C 1. 0 ,40 N. L R.B 509;Matter of Union Stockyards Company of FargoandLocal 73, Packing-houseWorkers Organizing Committee, C I.0 , 40 N L R B. 910.-